KRUEGER, Judge.
Appellant was convicted of the offense of possessing whisky in a dry area for the purpose of sale, and his punishment was *638assessed at a fine of $300.00, from which judgment he has appealed to this court.
The record before us contains a number of bills of exception complaining of the action of the trial court in several respects, but the statement of facts is in question and answer form. This is contrary to the form prescribed by the statute. See Art. 760, C. C. P., Vernon’s Ann. Tex. C. C. P., Vol. 3; also Villalva v. State, 151 S. W. (2d) 222; Hunter v. State, 165 S. W. (2d) 998; Green v. State, 167. S. W. (2d) 532. Hence we cannot consider the statement of facts, in the absence of which we cannot properly appraise the bills of exception. Consequently there is nothing presented for review which requires discussion. Therefore the judgment of the trial court is in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.